Citation Nr: 0017983	
Decision Date: 07/11/00    Archive Date: 07/14/00

DOCKET NO.  94-17 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Evaluation of lumbar strain, currently rated as 10 
percent disabling.  

2.  Entitlement to service connection degenerative disk 
disease of the cervical spine, claimed as residuals of a neck 
injury and bilateral shoulder pain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 



INTRODUCTION

The veteran served on active duty from July 1979 to July 
1982, from April 1990 to September 1990 and from January 1991 
to April 1992.  He also had duty with the United States Army 
Reserve until May 1996.  

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a June 1992 rating decision of the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which granted service connection for 
lumbar strain and assigned a 10 percent evaluation.  The RO 
denied service connection for bilateral shoulder pain and 
right neck pain.  

The record does not show that RO considered referral of this 
case to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1999).  
The Court of Appeals for Veterans Claims (the Court) has held 
that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
considering whether referral to the appropriate first-line 
official is required.  The Board is still obligated to seek 
out all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
Moreover, the Court has also held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only when 
circumstances are present which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Having reviewed the record with these holdings in mind, the 
Board finds no basis for action on the question of the 
assignment of an extraschedular rating.  



FINDINGS OF FACT

1.  The veteran's lumbar strain is currently manifested by 
lumbar spine tenderness; grossly intact lower extremities 
sensation; essentially unremarkable X-ray of the lumbosacral 
spine; negative straight leg raising; no spasms of the 
paravertebral musculature; forward bending of the lumbar 
vertebrae to 60 degrees; backward extension to 10 degrees; 
and rotation of the lumbar vertebrae to 40 degrees.  

2.  The evidence shows that the veteran complained of neck 
and shoulder pain while in service and that his current 
diagnosis is degenerative disk disease of the cervical spine.  

3.  There is continuity of symptomatology in service and 
after discharge.  


CONCLUSIONS OF LAW

1.  The schedular criteria for a 20 percent rating for lumbar 
strain are met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 
C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
Codes 5003, 5292, 5295 (1999).

2.  The claim for service connection for degenerative disk 
disease of the cervical spine, claimed as residuals of a neck 
injury and bilateral shoulder pain is well grounded.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154(b) 5107(a) (West 
1991); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Evaluations 

The veteran contends that his service-connected lumbar strain 
is so severe as to warrant an increased evaluation.  He has 
reported chronic low back pain since 1991.  

The veteran has presented a well-grounded claim for increased 
disability evaluation for his service-connected disability 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  
When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  See 
Shipwash v. Brown, 8 Vet. App. 218 (1995).  

All relevant facts have been properly developed.  VA has 
completed its duty to assist the veteran in the development 
of his increased rating claim.  See 38 U.S.C.A. § 5107(a) 
(West 1991).  The veteran has not reported that any other 
pertinent evidence might be available.  See Epps v. Brown, 
9 Vet. App. 341, 344 (1996).  

a.  Background

VA outpatient treatment records, dated July 1992 to March 
1998, show that the veteran was seen for low back pain.  In 
July 1992 the pain was described as left lower back with 
tingling and numbness.  The diagnosis was low back pain.  The 
veteran reported muscle spasm.  Straight leg raising on the 
right was negative but there was pain in the left thigh and 
back.  Deep tendon reflexes and muscle strength was normal.  
X-rays showed that there were no bony abnormalities and no 
evidence of disc space narrowing.  In January 1993 there was 
no gross deformity of the veteran's back, however, mild 
lumbar paraspinal tenderness was noted.  Straight leg raising 
was negative.  The diagnosis was back strain.  

The January 1993 Emory University Hospital radiology 
consultation report indicated that the MRI scan of the lumbar 
spine was negative.  

VA outpatient treatment records, dated February 1993, 
indicated that bilateral lower extremity strength was 
slightly decreased, and deep tendon reflexes were brisker 
than average in the knees and somewhat diminished in the 
ankles.  There was mild lumbar pain with straight leg 
raising.  His gait was normal.  The assessment was chronic 
low back pain secondary to muscle strain.  The physical 
therapy evaluation revealed the lumbar spine range of motion 
was within normal limits.  However, there was a 10 percent 
decrease in bilateral lower extremity manual muscle test.  
The veteran's lumbar lordosis was increased.  Pain was noted 
in the left and right  low back paraspinals between L2 and 
L5.  The assessment was chronic low back pain.  The veteran 
was told to wear brace when able and to refrain from heavy 
lifting in April 1993.  

On the June 1993 Army Reserves report of medical examination 
some discomfort on lateral movement of the lumbar spine was 
noted.  There was no pain and deep tendon reflexes were 
equal.  The veteran was found not qualified for retention.  
The September 1993 Army Reserves medical finding was non-
radicular low back pain.  

VA outpatient treatment records show that muscle spasms were 
noted in September 1993.  In October 1993 the veteran 
ambulated independently with a flexed posture.  He stood with 
a forward bent posture and with left lateral bending.  Lumbar 
spine rotation and side bending were decreased by 50 percent.  
Strength of both lower extremities was within normal limits.  
L1-L5 paraspinals were tender to palpation.  The bone scan 
revealed that there were no abnormalities seen in the 
lumbosacral spine.  

In February 1994 VA outpatient treatment records showed that 
there was left paraspinal muscle tenderness on palpation.  
The range of motion of the lower back was decreased.  The 
diagnostic impression was low back pain.

The VA examined the veteran in April 1994.  He walked with a 
slightly stiff back because of low back discomfort.  Forward 
bending of the lumbar vertebrae was 45 degrees and backward 
extension was 40 degrees.  Rotation of the lumbar vertebrae 
was 35 degrees and straight leg raising was 30 degrees on the 
left and 50 degrees on the right.  X-rays of the lumbar spine 
were negative.  The diagnosis was post-traumatic low back 
pain syndrome.  

The veteran was afforded a VA examination in August 1994.  He 
walked with a relatively normal gait and posture.  
Examination of his back revealed no spasms of the 
paravertebral musculature.  Forward bending of the lumbar 
vertebrae was 60 degrees and backward extension was 10 
degrees.  Rotation of the lumbar vertebrae was 40 degrees and 
straight leg raising was 55 degrees on the left and 60 
degrees on the right.  There was no sensory deficits noted on 
examination of the lower extremities.  The diagnosis was a 
history of post-traumatic low back pain syndrome.  

VA outpatient treatment record, dated October 1997, indicated 
that the range of motion of the veteran's back was limited 
secondary to tenderness.  Leg lift was to 45 degrees.  The 
veteran could not toe or heel walk and Rhumberg's testing was 
negative.  The November 1997 VA X-ray of the veteran's 
lumbosacral spine was essentially unremarkable.  Flexion of 
the back was 10-40 degrees.  

The VA examined the veteran in February 1998.  He was able to 
dress and undress without difficulty.  Examination of his 
lower back showed no tenderness to palpation, no paraspinous 
muscle tenderness, and a negative straight leg raising 
examination.  Neurologic examination of his lower extremities 
was normal.  Lumbosacral films were normal.  The assessment 
was that the veteran's complaints were consistent with 
mechanical lower back strain.  

VA outpatient treatment record, dated March 1998, indicated 
that the veteran's range of motion was limited secondary to 
pain.  There was lumbar spine tenderness; however, lower 
extremities sensation was grossly intact.  The diagnostic 
impression was chronic low back pain.  

The veteran failed to report for the scheduled April 1999 
compensation and pension examination.  Neither the veteran 
nor his representative has made any representations with 
regard to his failure to report.  


b.  Law and Regulations

In evaluating the veteran's request for increased ratings, 
the Board considers the medical evidence of record.  The 
medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R. Part 4 (1999).  
In so doing, it is our responsibility to weigh the evidence 
before us.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (1999).  

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, that requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2 which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  38 C.F.R. § 4.10 states that, in cases of functional 
impairment, evaluations are to based upon lack of usefulness, 
and medical examiners must furnish, in addition to 
etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, 
full description of the effects of the disability upon a 
person's ordinary activity.  This evaluation includes 
functional disability due to pain under the provisions of 38 
C.F.R. § 4.40.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

In evaluating a service-connected disability involving a 
joint rated on limitation of motion, the Board must also 
consider functional loss due to weakness, fatigability, 
incoordination or pain on movement of joint under the 
provisions of 38 C.F.R. § 4.45 (1999).

According to the applicable criteria, degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. Part 4, Code 5003 (1999).  A 10 percent 
evaluation is warranted for slight limitation of motion of 
the lumbar spine; a 20 percent evaluation requires moderate 
limitation of motion.  A 40 percent evaluation is warranted 
for severe limitation of motion of the lumbar spine.  38 
C.F.R. Part 4, Code 5292 (1999).  

A 10 percent evaluation is also warranted for lumbosacral 
strain with characteristic pain on motion; a 20 percent 
evaluation requires muscle spasm on extreme forward bending 
or unilateral loss of lateral spine motion in the standing 
position.  A 40 percent evaluation requires severe symptoms, 
with listing of the whole spine to the opposite side, 
positive Goldthwait's sign, marked limitation of forward 
bending in the standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of the 
joint space, or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. Part 4, Code 5295 (1999).

It must be noted that the terms such as "moderate", and 
"marked" are not defined in VA regulations.  Rather than 
applying an inflexible formula, it is incumbent upon the 
Board to arrive at an equitable and just decision after 
having evaluated the evidence.  38 C.F.R. § 4.6 (1999).  It 
should also be noted that the use of terminology such as 
"severe" by VA examiners and others, although an element of 
evidence to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6 (1999).

c.  Analysis

While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure an accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the 
Board notes that this claim is based on the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  In Fenderson v. 
West, 12 Vet. App. 119 (1999), the Court held that the rule 
articulated in Francisco did not apply to the assignment of 
an initial rating for a disability following an initial award 
of service connection for that disability.  Fenderson, 12 
Vet. App. at 126; Francisco, 7 Vet. App. at 58.

The Board notes that in assigning an appropriate rating, the 
policy against "pyramiding" of disability awards enumerated 
by 38 C.F.R. § 4.14 must be considered.  The assignment of a 
particular diagnostic code is "completely dependent on the 
facts of a particular case."  Butts v. Brown, 5 Vet. App. 
532, 538 (1993).  One Diagnostic Code may be more appropriate 
than another based on such factors as an individual's 
relevant medical history, the current diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this 
case, the Board considered whether another rating code is 
"more appropriate" than the one used by VARO.  See Tedeschi 
v. Brown, 7 Vet. App. 411, 414 (1995).

Initially, the Board finds that Diagnostic Code 5293 is 
inappropriate as the medical evidence of record reflects 
negative neurological clinical findings.  In July 1992 deep 
tendon reflexes and muscle strength was normal.  The 
September 1993 medical finding was non-radicular low back 
pain.  Strength of both lower extremities was within normal 
limits.  There was no sensory deficits noted on examination 
of the lower extremities in August 1994.  In February 1998 
straight leg raising examination was negative.  Neurologic 
examination of his lower extremities was normal.  VA 
outpatient treatment record, dated March 1998, indicated that 
the lower extremity sensation was grossly intact.  

After a careful review of the evidence of record, it is found 
that that evidence supports a finding of entitlement to 20 
percent evaluation for the veteran's service-connected lumbar 
strain.  Pursuant to Diagnostic Code 5292 a 20 percent 
evaluation requires moderate limitation of motion.  In 
October 1993 lumbar spine rotation and side bending were 
decreased by 50 percent.  In February 1994 there was left 
paraspinal muscle tenderness on palpation.  The range of 
motion of the lower back was decreased.  At the VA April 1994 
VA examination forward bending of the lumbar vertebrae was 45 
degrees and backward extension was 40 degrees.  Rotation of 
the lumbar vertebrae was 35 degrees.  VA outpatient treatment 
record, dated October 1997, indicated that the range of 
motion of the veteran's back was limited secondary to 
tenderness.  VA outpatient treatment record, dated March 
1998, indicated that the veteran's range of motion was 
limited secondary to pain and there was lumbar spine 
tenderness.  

After reviewing these clinical findings in conjunction with 
the veteran's symptoms as set forth in the DeLuca case, it is 
the Board's judgment that the degree of functional impairment 
caused by the lumbar strain results in the equivalent of 
moderate limitation of motion of the lumbar spine.  
Accordingly, a 20 percent rating is warranted.  However, this 
evidence as previously set forth and discussed does not 
provide a basis for a rating in excess of 20 percent.

The evidence does not demonstrate severe limitation of motion 
of the lumbar spine; or listing of the whole spine to the 
opposite side, positive Goldthwait's sign, marked limitation 
of forward bending in the standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion.  Thus, a higher 
evaluation is not warranted under Diagnostic Codes 5292 or 
5295.  

As there is no evidence of fractured vertebra or ankylosis of 
the spine, the Board finds no basis for application or 
consideration of Diagnostic Codes 5285, 5286, or 5289.

For the reasons stated above, the objective evidence supports 
the assignment of a 20 percent evaluation for lumbar strain 
under diagnostic code 5292.  Accordingly, the veteran's claim 
for an increased evaluation is granted.

II.  Service Connection

To establish that his claims are well grounded, the veteran 
must produce competent evidence of a current disability; a 
disease or injury, which was incurred in service; and a nexus 
between the disease or injury and the current disability.  
See Epps v. Gober, 126 F.3d 1464, 1469 (Fed. Cir. 1997).  The 
veteran has contended that he injured his neck when lifting 
the tailgate of a truck in service and subsequently suffered 
bilateral shoulder pain.  This assertion, coupled with the 
service medical records and the post service medical records, 
demonstrate that the veteran has presented a well grounded 
claim within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991).  

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. 3.303(b) (1999).

Service medical records show that in March 1991 the veteran 
was seen for levator scapula strain.  His condition was 
improving and he was returned to duty.  Later in the month he 
complained of pain in the left side of his neck, the lateral 
left aspect of his back and of spasms in the right trapezius.  
The veteran reported that he was lifting up the tailgate on a 
truck when he had some pain on the left side of his neck.  He 
further complained of right side shoulder pain over the 
deltoids after lifting a heavy load.  The veteran indicated 
that the pain radiated into his right arm.  The assessment 
was rule out deltoid strain vs. impinging syndrome secondary 
to deltoid strain.  The March 1991 Medical Board found that 
the veteran's cervical strain was resolved.  By April 1991 
the veteran had no complaints with regard to neck spasms and 
there was minimal pain in the right shoulder.  In June 1991 
the veteran complained of right cervical strain.  The 
impression was trapezial right strain, with minimal physical 
findings.  A June 1991 private emergency room report 
indicated that the veteran was seen for complaints of neck 
spasms.  No diagnosis was given.  

The veteran complained of neck pain in December 1991.  EMG 
testing of the upper extremities revealed normal insertion 
activity and electrical silence at rest in the muscles 
sampled.  There did not appear to support conclusive evidence 
of a neuropathic or denervating process occurring in the 
upper extremities.  Cervical spine range of motion testing 
revealed bilateral paraspinals tenderness.  X-rays of the 
cervical spine showed loss of normal curvature and good 
integrity.  There was no evidence of any other acute 
pathology.  A private thermogram report indicated that the 
posterior cervical area and posterior shoulders showed 
bilateral scapular hyperthermias without differential 
characteristics.  The lateral upper arms were thought 
symmetrical.  There was a vasoconstriction in the entire left 
upper extremity especially in the hand and forearm confirming 
a sympathetic hyperdysfunction.  The impression was cervical 
thermogram with bilateral scapular hyperthermias compatible 
with musculoskeletal referral, but sympathetic 
hyperdysfunction, of the left upper extremity.  

The January 1992 VA X-rays of the veteran's cervical spine 
did not show any abnormalities.  The veteran complained of 
left shoulder pain.  The impression was pain syndrome.  In 
March 1992 he reported that his shoulder pain continued to 
worsen.  He also complained of neck pain.  The assessment was 
supraspinatus spasm.  The physical therapy clinic record 
indicated that the veteran was receiving some relief from 
upper trapezius pain.  No abnormalities were noted on the 
veteran's April 1992 report of medical examination.  

VA outpatient treatment records, dated July 1992 to March 
1998, show that the veteran was seen for neck and shoulder 
pain.  In April 1993 the diagnoses included neck pain without 
masses or fever of unknown etiology, but probably 
musculoskeletal.  The October 1993 bone scan revealed focally 
increased activity symmetrically in both shoulder joints and 
in the lower cervical spine, anteriorly which was likely 
degenerative in nature.  

The VA examined the veteran in April 1994.  Forward bending 
of the cervical vertebrae was 30 degrees and lateral flexion 
was 30 degrees to the left and 35 degrees to the right.  
Rotation of the cervical vertebrae was 30 degrees to the left 
and 25 degrees to the right.  Deep tendon reflexes of the 
upper extremities were essentially normal throughout.  There 
was no evidence of skeletal muscle atrophy, or weakness of 
the upper limbs.  Lateral flexion of the thoracic vertebrae 
was 30 degrees.  X-rays of the cervical spine revealed no 
evidence of significant degenerative changes.  The diagnosis 
was post-traumatic neck pain syndrome.  

The veteran was afforded a VA examination in August 1994.  
Forward flexion of the cervical vertebrae was 55 degrees and 
backward extension was 45 degrees.  Rotation of the cervical 
vertebrae was 30 degrees to the left and 25 degrees to the 
right.  Flexion of the cervical vertebrae was 30 degrees to 
the left and right.  Deep tendon reflexes of the upper limbs 
were essentially normal.  There was normal range of motion of 
the joints of the extremities through all corresponding 
physiological arcs.  Lateral flexion of the thoracic 
vertebrae was 30 degrees to the left and 25 degrees to the 
right.  The diagnosis was a history of post-traumatic neck 
pain syndrome.  

The September 1994 Army Reserves report of medical 
examination indicated that there was a hyperpigmented area on 
the veteran's right upper shoulders and neck.  

The November 1997 VA cervical spine films showed mild 
degenerative posterior spurring from C3 causing mild 
bilateral foraminal encroachment at C3-4, along with slight 
disk space narrowing at this level.  

The VA examined the veteran in February 1998.  Examination of 
his neck showed no soreness or muscle spasm.  There was no 
tenderness over his cervical spine.  He had a normal 
neurologic examination of the upper extremities with good 
strength and good sensation, and no radicular pain.  Cervical 
spine films showed spurring at C3 with encroachment of neural 
at C3-C4 and disk space narrowing C3-C4 consistent with 
degenerative disk disease.  The assessment was that the 
veteran's complaints were consistent with a possible history 
of acute cervical muscle spasm in 1991.  

Based upon the above evidence, it is found that the veteran 
has submitted a well-grounded claim for service connection 
for degenerative disk disease of the cervical spine, claimed 
as residuals of a neck injury and bilateral shoulder pain.  
The evidence shows an injury in service (neck and shoulder 
pain after lifting the truck tailgate in March 1991), the 
existence of a current disability (degenerative disk disease 
of the cervical spine), and a link between the current 
disorders and the injury suffered in service (continuity of 
symptomatology).  


ORDER

A 20 percent disability evaluation for the service-connected 
lumbar strain, subject to the laws and regulations governing 
the award of monetary benefits, is granted.

The claim for service connection for degenerative disk 
disease of the cervical spine, claimed as residuals of a neck 
injury and bilateral shoulder pain is well grounded.  

REMAND

The veteran having submitted a well-grounded claim for 
service connection for degenerative disk disease of the 
cervical spine, claimed as residuals of a neck injury and 
bilateral shoulder pain, the VA has a duty to assist him in 
the development of all facts pertinent to his claim.  38 
U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103(a) (1994).  
This includes the duty to obtain a VA examination, which 
provides an adequate basis upon which to determine 
entitlement to the benefit sought.  Littke v. Derwinski, 1 
Vet. App. 90 (1991).  Examinations by specialists are 
recommended in those cases, which present a complicated 
disability picture.  Hyder v. Derwinski, 1 Vet. App. 221 
(1991).

Under the circumstances of this case, it is found that 
additional assistance would be helpful, and this case will be 
REMANDED to the RO for the following:

1.  The RO should afford the veteran a 
complete VA orthopedic examination of the 
veteran's cervical spine and both 
shoulders.  This examiner, after 
reviewing the entire evidence of record, 
should render a definitive diagnosis.  
The examiner must render an opinion as to 
whether it is at least as likely as not 
that the veteran's current disability was 
incurred in or aggravated by service.  
All indicated special studies must be 
accomplished.  The claims folder must be 
made available to the examiner prior to 
the examination so that the veteran's 
entire medical history can be taken into 
consideration, and the examiner must 
indicate in the examination report that 
the entire file has been reviewed.  A 
complete rationale for any opinions 
expressed must be provided.

2.  Once the above-requested development 
has been completed, the RO should 
readjudicate the claim for service 
connection for degenerative disk disease 
of the cervical spine.  If the decision 
remains adverse to the veteran, he and 
his representative should be provided an 
appropriate supplemental statement of the 
case, and an opportunity to respond.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the foregoing 
development action has been conducted and 
completed in full.  If any development is 
incomplete, including if the requested 
examination does not include all test 
reports, special studies or opinions 
requested, appropriate corrective action 
is to be implemented.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 1999) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44- 8.45 and 
38.02-38.03.


		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

 

